FILED
                             UNITED STATES DISTRICT COURT                             SEP 2 9 2009
                                   THE                 OF 'OLUMBIA              NANCYM ~ ~ W ~R T ~ N ~ T O N ,
                                                                                           E T            CLERK
                                                                                      U.S. DISTRICT COURT
LLOYD BELL,

                Plaintiff,

v.                                             1       Civil Action No.
                                                                                  09 185'7
A.F. BEELER,

                Defendant.

                                   MEMORANDUM OPINION

       This matter comes before the court on review of plaintiffs pro se complaint and

application to proceed in forma pauperis. The application will be granted, but the complaint will

be dismissed.

       Plaintiff alleges that the defendant, the Warden of the Federal Medial Center in Butner,

North Carolina, has engaged in a criminal conspiracy. According to plaintiff, defendant "knows

the vegetables have a crack line H.C.I. [Head Cavity Insensitive] poison drug in them," Compl. at

3 (brackets in original), yet defendant allows such food to be served at the facility, see id. at 2-3.

Plaintiff alleges that he has consumed such contaminated food and that his "nose was spread

wider than usual," that his "eyelids were swollen," and that he "noticed crack lines in [his] face

and eyelids as a result of the dineing [sic] room food." Id. at 2. He demands "restitutional

punishment money for the crimes exposed in this complaint" of $1 million. Id.

       The court must dismiss a complaint if it is frivolous or malicious. 28 U.S.C. §§

1915(e)(2)(B)(i), 1915A(b)(l). In Neitzke v. Williams, 490 U.S. 3 19 (1989), the Supreme Court

states that the trial court has the authority to dismiss not only claims based on an indisputably

meritless legal theory, but also claims whose factual contentions are clearly baseless. Claims
describing fantastic or delusional scenarios fall into the category of cases whose factual

contentions are clearly baseless. Id. at 328. The trial court has the discretion to decide whether a

complaint is frivolous, and such finding is appropriate when the facts alleged are irrational or

wholly incredible. Denton v. Hernandez, 504 U.S. 25,33 (1992).

       The court is mindful that complaints filed bypro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

U.S. 519, 520 (1972). Having reviewed plaintiffs complaint, it appears that its factual

contentions are baseless and wholly incredible. For this reason, the complaint is frivolous and

must be dismissed.

       An Order consistent with this Memorandum Opinion is issued separately.




                                                      gic,3 H ~ i c
                                                        nited States District Judge